EXHIBIT 10.2

UNSECURED   PROMISSORY   DEMAND   NOTE




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE.  THESE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE ACT OR THE LAWS OF
THE APPLICABLE STATE OR A "NO ACTION" OR INTERPRETIVE LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND SUCH STATE STATUTES.




FOR VALUE RECEIVED, Evetsco, Inc. (“Maker” or “Company”), having an office
location at 374 East 400 South, Suite 3, Springville, Utah, promises to pay
Three Thousand Dollars ($3,000.00) (“Principal Amount”), to Joseph Nemelka, at
374 East 400 South, Suite 3, Springville, Utah (“Holder”). This unsecured demand
promissory note is dated October 11, 2010 and is not being collateralized by any
asset of the Company or any equity interest in the Company.




Payments.  The Principal Amount and any interest on the Principal Amount shall
be repaid on demand, upon Holder giving 30 days written notice to the Maker at
the address of the Maker. In any event, if Holder does not make demand for
payment on or before December 31, 2012, such date shall be considered as the
date that demand is being made and payment of the Principal Amount and all
accrued interest (collectively, the “Note”) shall be due 30 days thereafter.




Interest.  Interest shall commence on September 23, 2010 and shall be computed
on the Principal Amount at a simple interest rate of five percent (5%) per annum
until Principal Amount has been paid. Any payments made to reduce the Note shall
first be applied towards accrued interest and when the accrued interest has been
fully paid, the remaining balance of the payment shall be applied towards the
Principal Amount.




Type and place of Payments.  Any and all payments shall be made in lawful money
of the United States of America to the Holder, at the address of the Holder
given herein, or such other location as the Holder shall advise the Maker in
writing.




Default.  Upon the occurrence or during the continuance of any one or more of
the events hereinafter enumerated, Holder may forthwith declare the Note and
unpaid interest to be immediately due and payable, and such shall be immediately
due and payable without presentation, demand, protest, notice of protest, or
other notice of dishonor, all of which are hereby expressly waived by Maker,
such events being as follows:




(a)

Default in the payment of the Note or any portion thereof when the same shall
become due and payable, whether at maturity as herein expressed, or on demand of
the Holder, unless cured within thirty-five (35) days after notice thereof by
Holder to Maker.

(b)

Maker shall file a voluntary petition in bankruptcy or a voluntary petition
seeking reorganization.

(c)

At such time as the entire Board of Directors of the Company as constituted on
October 5, 2010 shall resign or otherwise be replaced.




Attorneys’ Fees.  If this unsecured promissory demand note is placed with an
attorney for collection, or if suit is instituted for collection hereof, then in
such event, the Maker agrees to pay reasonable attorneys’ fees, costs, and other
expenses incurred by Holder in Holder’s collection efforts.




Construction.  This Note shall be governed by and construed in accordance with
the laws of the State of Utah.




Evetsco, Inc.

a Delaware Corporation










By: /s/ Joseph Nemelka       

Joseph Nemelka, President



